DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This is in response to the remarks and amendment filed 1/31/2022.
Allowable Subject Matter
2.	Claims 1-10 and 17-25 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
a.	Regarding claim 1, the prior art of the record does not anticipate or make obvious the applicant’s chip as amended.  The remarks filed 1/31/2022 are acknowledged and agreed upon.  Additionally, while Sira et al., US PGPub 2020/0043874 A1 (Fig 2-3) fails to show the limitations for the chip so amended.  Bartley et al., US PGPub 20200026313 A1 is also cited as related art ([0030]-[0031] and [0033]-0038]).  

    PNG
    media_image1.png
    280
    506
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    345
    505
    media_image2.png
    Greyscale

Bartley et al., [0030]-[0031] discloses that the Chip above (Figs. 1-2) allows for the relative capacitance between the capacitance structure(s) 18, 20, 22, 24, 26, 28 may be monitored to determine if a portion of the assembly 10 has undergone tampering and additionally shows a chip with capacitor structures.
However it fails to show the protected area and sensing of the time-constant to determine that the capacitor has been physically altered.
b.	Regarding claim 17, the prior art of the record does not anticipate or make obvious the applicant’s system as claimed.  The remarks filed 1/31/2022 are acknowledged and agreed upon.  
Sira et al., US PGPub 2020/0043874 A1 ([0023) fails to show the driver circuit nor the counter circuit.  Bartley et al., US PGPub 20200026313 A1 is also cited as related art and also fails to show a counter circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805. The examiner can normally be reached M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812